Title: To Alexander Hamilton from George Washington, 10 November 1787
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Novr. 10th. 1787
Dear Sir;
I thank you for the Pamphlet, and for the Gazette contained in your letter of the 30th. Ulto. For the remaining numbers of Publius, I shall acknowledge myself obliged as I am persuaded the subject will be well handled by the Author.
The new Constitution has, as the public prints will have informed you, been handed to the people of this state by an unanimous vote of the Assembly; but it is not to be inferred from hence that its opponents are silenced; on the contrary, there are many, and some powerful ones—some of whom, it is said by overshooting the mark, have lessened their weight: be this as it may, their assiduity stands unrivalled, whilst the friends to the Constitution content themselves with barely avowing their approbation of it. Thus stands the matter with us, at present; yet, my opinion is, that the major voice is favourable.
Application has been made to me by Mr. Secretary Thompson (by order of Congress) for a copy of ye report, of a Committee, which was appointed to confer with the Baron de Steuben, on his first arrival in this Country—forwarded to me by Mr. President Laurens. This I have accordingly sent. It throws no other light on the subject than such as are to be derived from the disinterested conduct of the Baron. No terms are made by him “nor will he accept of any thing but with general approbation.” I have however, in my letter enclosing this report to the Secretary, taken occasion to express an unequivocal wish, that Congress would reward the Baron for his Services, sacrifices and merits, to his entire satisfaction. It is the only way in which I could bring my Sentiments before that honble body, as it has been an established principle with me, to ask nothing from it.
With very great esteem & regard   I am—Dear Sir   Yr Most Obedt. Servt
Go: Washington
Alexr. Hamilton Esqr.
